The undisputed facts in this case show that the plaintiff in error was conveying a portion of an interstate shipment of intoxicating liquors from Waurika, in Jefferson county, Oklahoma, along the public highway to Comanche, in Stephens county, Oklahoma. There is no contention that the liquor was intended for any purpose other than for the personal use of the plaintiff in error.
The facts disclosed by this record do not constitute a public offense. The judgment of the court below is reversed, and the cause remanded. *Page 708